Citation Nr: 1302961	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-38 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches, claimed as residuals of a head injury.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The decision denied service connection for headaches and denied entitlement to VA pension benefits.

A June 2010 rating decision granted the Veteran VA pension benefits.  The only claim currently in appellate status before the Board is his claim for service connection for headaches.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a headache disability.  The Veteran maintains that he received a head injury at birth at the Naval Hospital Bremerton, that he developed a headache disability due to the head injury, and that the headache disability was aggravated by service.  The Board notes that the Navy records of the Veteran's birth are not in the claims file and no attempt has been made to obtain them.  An attempt should be made to obtain these reported Navy records.  38 C.F.R. § 3.159(c)(2) (2012).

In essence, the Veteran contends that he has a current disability manifested by headaches that was aggravated beyond its normal progression by his period of active duty military service.  Although the Veteran's October 1971 examination for entry into service does not document the presence of a headache disability, the service treatment records show that the Veteran complained of headaches in April 1972, June 1972, March 1973, and July 1973.  Post service VA medical records show that in July 1978 the Veteran reported that he had periods of headaches in October 1976 and November 1976.  He also reported that he presently had headaches.   

The Veteran has not been afforded a VA examination assessing the current nature and etiology of his claimed headache disability.  As such, the Board believes a medical examination must be scheduled so that appropriate medical questions regarding the nature and etiology of the Veteran's claimed headache disability may be answered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2012).

The Board wishes to make clear that with respect to determinations as to whether a disability preexisted a period of service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Because the Veteran's October 1971 examination upon entrance into active duty does not document the presence of a headache disability, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service to rebut this presumption of soundness.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

The Veteran submitted an April 2000 letter from the Social Security Administration (SSA) that states that the Veteran receives Supplemental Security Income (SSI) payments due to disability.  The medical records upon which the award of SSI disability was based are not of record and have not been requested.  These records should be requested from the Social Security Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) for disability/supplemental income benefits.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  

2.  Send a letter to the Veteran requesting the names of his parents and the dates of service of his parents, if either were in the military.  With this information, request the appropriate service treatment records which would document the Veteran's birth, and any head injury, at the Naval Hospital Bremerton on August 20, 1950.

3.  Arrange for the Veteran to undergo an appropriate VA medical examination as to his claimed headache disorder.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  Upon review of the record, and after performing all tests necessary, the examiner should indicate if the Veteran has a current disability manifested by headaches.  The VA examiner should then provide an opinion with supporting clinical rationale as to each of the following questions:

a) Is it undebatable that the Veteran has a current headache disability that had its onset prior to his entry into active duty military service in 1971?  If so, is it also undebatable that such disability was NOT aggravated beyond its normal progression during his period of service from 1971 to 1973?  
b) If the answer to either of the above questions in paragraph (a) is "no," is it as likely as not (50 percent or better probability) that the Veteran has a current headache disability that had its onset in, or is otherwise related to his period of active duty service from 1971 to 1973?  

A report containing the Veteran's test results and the examiner's findings should be prepared and associated with the Veteran's VA claims folder.  

4.  Upon completion of the above requested development reconsider the Veteran's claim.  If the benefit sought on appeal is denied, issue the Veteran a supplemental statement of the case and afford him the appropriate opportunity to respond. 
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

